 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
MOJDEH H. ILBEIG, )
Plaintiff_, )
)
v. ) JUDGMENT
)
) No. 5:18-CV-157-FL
STATE FARM MUTUAL AUTOMOBILE )
INSURANCE COMPANY, )
Defendant. )
Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the colut’s order entered
November 1, 2018, and for the reasons set forth more Speciflcally therein, that defendant’s
motion to dismiss is GRANTED.

This Judgment Filed and Entered on November 1a 2018a and Copies To:
Mojdeh H. Ilbeig (Via US mail) 9969 Alta Spring Way, Apt. 302, Rockville, MD 20850

Shelley Walters Coleman (Via CM/ECF Notice of Electronic Filing)
J. Scott Lewis (via CM/ECF Notice of Electronic Filing)

November 1, 2018 PETER A. MOORE, JR., CLERK

/s/ Susan W. Tripp
(By) Susan W. Tn`pp, Deputy Clerk

 

 

